



Exhibit 10.3
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into February 14, 2017
and made effective as of January 1, 2017 (the “Effective Date”), by and between
Meritage Homes Corporation, a corporation organized under the laws of the State
of Maryland (the “Company”), and Philippe Lord (“Executive”) (the Company and
Executive are sometimes collectively referred to herein as the “Parties” and
individually as a “Party”), all with reference to the following:
WHEREAS, the Executive is currently employed by the Company as its Executive
Vice President – Chief Operating Officer;


WHEREAS, the Company and the Executive most-recently previously entered into an
employment agreement defining the terms and conditions of Executive’s employment
with the Company, dated as of March 31, 2015 (“Previous Agreement”);


WHEREAS, the Previous Agreement provided Executive with certain rights,
responsibilities and benefits;


WHEREAS, the Company and Executive believe that it is in the best interest of
each to make certain changes to Executive’s terms and conditions of his
employment with the Company; and


WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions contained in this Agreement.


NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree to amend, restate and replace the Previous Agreement with this Agreement,
as follows:


1.Defined Terms. Capitalized terms not otherwise defined shall have the meanings
set forth in Exhibit A.
2.    Term. Subject to earlier termination in accordance with Section 6 of this
Agreement, Executive shall be employed by the Company for a term commencing on
the Effective Date and ending on December 31, 2018 (the “Initial Term”), and,
upon the expiration of the Initial Term, for successive one-year periods
thereafter (each, a “Renewal Term”), unless (i) written notice of non-renewal is
given no less than sixty (60) days prior to the expiration of the applicable
term by either party hereto; or (ii) Executive’s employment is terminated
earlier pursuant to Section 6 of this


1



--------------------------------------------------------------------------------





Agreement. References to the “Term” shall be deemed to include the Initial Term
or any Renewal Term, as applicable.
3.    Position and Duties.
(a)    Position. During the Term, Executive shall serve as Executive Vice
President – Chief Operating Officer of the Company. Executive shall report
directly to the Company’s Chief Executive Officer (the “CEO”). In such capacity,
Executive shall have the duties, functions, responsibilities, and authority
customarily appertaining to that position and shall have such other duties,
functions, responsibilities, and authority consistent with such position as are
from time to time delegated to him by the Company’s CEO.
(b)    Duties. Executive shall have supervision, control over, and
responsibility for the day-to-day business and affairs of the Company and shall
have such other powers and duties as may from time to time be prescribed by the
CEO, provided that such supervision, control over, responsibilities and duties
are consistent with Executive’s position or other positions that he may hold
from time to time. Executive shall devote substantially all of his business time
and attention to the performance of Executive’s duties hereunder and to the
Company’s affairs and shall not engage in any other business, profession or
occupation for compensation or otherwise that would conflict or interfere with
the rendition of such services, either directly or indirectly; provided, that
nothing herein shall preclude Executive from (i) serving on the board of
directors of two (2) for-profit companies that do not compete with the Company
in the judgment of the Board; (ii) serving on civic or charitable boards or
committees; and/or (iii) managing personal investments, so long as all such
activities described in clauses (i) through (iii) above do not unreasonably
interfere with the Executive’s performance of his duties to the Company as
provided in this Agreement and, in the case of the activities described in
clauses (i) and (ii), are disclosed to the Board.
(c)    Principal Place of Employment. Executive’s initial principal place of
employment during the Term shall be 8800 East Raintree Drive, Suite 300,
Scottsdale, Arizona 85260, or as shall be designated by the CEO, subject to the
terms and conditions of this Agreement. The parties acknowledge that Executive
may be required to travel in connection with the performance of his duties
hereunder.
(d)    Corporate Policies. During the Term, Executive shall be subject to all of
the Company’s corporate governance, ethics, and executive compensation and other
policies as in effect from time to time.
(e)    Compensation, Benefits, Other Items Applicable to Executive. During the
Term, Executive shall be entitled to the compensation and benefits described in
Sections 4 and 5 of this Agreement. Other items applicable to Executive during
the Term are as set forth in Exhibit B.
4.    Compensation.
(a)    Base Salary. During the Term, Executive shall receive an annual base
salary (the “Base Salary”) of five hundred and fifty thousand dollars
($550,000), payable in regular


2



--------------------------------------------------------------------------------





installments in accordance with the Company’s usual payroll practices.
Executive’s Base Salary is subject to annual review and may, in the Compensation
Committee’s discretion, be increased or decreased under the Company’s standard
compensation policies for executive-level employees. As so adjusted, the term
“Base Salary” shall refer to the adjusted amount.
(b)    Annual Incentive Bonus. During the Term, Executive shall be entitled to
annual incentive compensation (the “Bonus”) under the Incentive Plan, subject to
the achievement of certain performance goals established by the Committee
pursuant to the Incentive Plan and other terms and conditions, as set forth on
Exhibit C.
(c)    Equity Awards.
(i)    Annual Awards. For each calendar year during the Term, Executive shall be
eligible to receive a (x) Performance Share Award and/or Restricted Stock Unit
Award under the 2006 Stock Plan (or any successor thereto), subject to the
achievement of certain performance goals established by the Compensation
Committee pursuant to the 2006 Stock Plan and other terms and conditions, as set
forth in Exhibit D, and a (y) Restricted Stock Unit Award under the 2006 Stock
Plan, subject to a separate performance goal and other terms and conditions, as
set forth in Exhibit E (each, an “Annual Award”). The Annual Awards shall be
made on terms and conditions that are consistent with those on which awards are
made to other executive officers of the Company, except as the Compensation
Committee may otherwise specify in its sole discretion. Except as otherwise
provided herein, each Annual Award will be subject to the terms of the 2006 Plan
(or any successor thereto) and the individual award agreement pursuant to which
it is made.
5.    Employee and Fringe Benefits; Expense Reimbursements.
(a)    Employee Benefits. During the Term, Executive and his eligible dependents
(if any) shall be able to participate in employee benefit plans and perquisite
and fringe benefit programs on a basis no less favorable than the basis on which
such benefits and perquisites are provided by the Company from time to time to
other executive employees.
(b)    ERISA Severance Plan Benefits. Executive shall be eligible to participate
in the Company’s Severance Plan; benefits available under that Severance Plan
are contingent on Executive’s continued eligibility for that plan as well as
actions required to be taken by Executive in order to be considered a
“Participant” in that Severance Plan. Company acknowledges and agrees that, as
of the Effective Date, Executive has taken all actions to be considered a
“Participant” in the Severance Plan and, accordingly, will remain a
“Participant” during the Term. Any amounts or benefits payable under the
Severance Plan shall be governed by the terms and conditions of that plan, and
shall not be governed by this Agreement.
(c)    Paid Time Off. Executive shall be entitled to paid vacation each year in
accordance with the Company’s then-current vacation policy for other
executive-level employees. The rules relating to other absences from regular
duties for holidays, sick or disability leave, leave of absence without pay, or
for other reasons, shall be the same as those provided to the Company’s other
executive officers.


3



--------------------------------------------------------------------------------





(d)    Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all travel and business expenses reasonably incurred and
accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company for Executive or as otherwise
provided for in the Company’s approved travel budget) in performing services
hereunder. Any reimbursement that Executive is entitled to receive shall (i) be
paid as soon as practicable and in any event no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year and (ii) not be subject to liquidation or exchange for another
benefit.
6.    Termination of Employment. Except for the provisions intended to survive
for other periods of time as specified in Section 15(n) below, this Agreement
and Executive’s employment shall terminate (i) at any time upon mutual written
agreement of the Parties; (ii) by the Company, immediately and without prior
notice, for Cause as provided in Section 6(a); (iii) by Executive for Good
Reason as provided in Section 6(b); (iv) immediately upon Executive’s death or
Disability as provided in Section 6(c); or (v) by the Company for any reason not
otherwise covered by clauses (a), (b), or (c) herein as provided in Section
6(b); or (vi) by Executive for any reason not otherwise covered by clauses (a),
(b), or (c) herein with advance written notice as provided in Section 6(a). The
date on which Executive’s employment ends under this Section 6 shall be referred
to herein as his “Termination Date.”
(a)    Termination for Cause; Voluntary Termination. At any time during the
Term, (i) the Company may immediately terminate Executive’s employment for
Cause, and (ii) Executive may terminate his employment “voluntarily” (that is,
other than by death, Disability or for Good Reason); provided, that Executive
will be required to give the Board at least sixty (60) days’ advance written
notice of any such termination; provided, however, that the Board may waive all
or any part of the foregoing notice requirement in its sole discretion, in which
case Executive’s voluntary termination will be effective upon the date specified
by the Board. Upon the termination of Executive’s employment by the Company for
Cause or by Executive’s voluntary termination, Executive shall receive the
Accrued Obligations. All other benefits, if any, due to Executive following
Executive’s termination of employment pursuant to this Section 6(a) shall be
determined in accordance with the plans, policies and practices of the Company
as then in effect, including but not necessarily limited to the Severance Plan
and the Incentive Plan. Executive shall not earn or accrue any additional
compensation or other benefits under this Agreement following the Termination
Date. Notwithstanding anything in this Section 6 to the contrary, in the event
Executive is terminated for Cause, the Company will provide notice to the
Executive outlining the reason(s) underlying the termination within one business
day of such termination; for the avoidance of doubt, the foregoing notice
provision is not a condition precedent to a termination for Cause.
(b)    Termination for Good Reason by Executive or Without Cause by the Company.
At any time, (i) Executive may terminate his employment for Good Reason; and
(ii) the Company may terminate Executive’s employment hereunder without Cause,
in either case pursuant to this Section 6(b). Upon the termination of
Executive’s employment pursuant to this Section 6(b), Executive shall receive
the Accrued Obligations. In addition, subject to Executive’s compliance with the
requirements set forth in the Severance Plan and continued compliance with the
provisions


4



--------------------------------------------------------------------------------





of Sections 7 through 11 of this Agreement and Executive’s execution, delivery
and non-revocation of an effective release of claims against the Company and
certain related persons and entities in substantially the form attached hereto
as Exhibit F (the “Release”), which Release shall be delivered to Executive
within five (5) business days following the Termination Date and which must be
executed (and not revoked) by Executive within the time specified in the Release
(the “Release Period”), Executive shall be entitled to the severance benefits as
provided in the Severance Plan pursuant to the terms and conditions of that
plan.
(c)    Termination Due to Death or Disability.
(i)    Death. Executive’s employment with the Company shall terminate upon
Executive’s death. Upon the termination of the Term and Executive’s employment
as a result of this Section 6(c)(i), Executive’s estate shall receive the
Accrued Obligations within fifteen (15) days following the Termination Date.
Additionally, Executive’s estate will receive a lump-sum payment (less
applicable withholding taxes) equal to the Executive’s Target Bonus (as defined
in Exhibit C hereto) in the year of termination of employment due to death. Such
lump-sum amount shall be payable within sixty (60) days following Executive’s
death. All other payments or benefits, if any, due to Executive’s estate
following Executive’s termination due to death shall be determined in accordance
with the plans, policies and practices of the Company as then in effect;
provided, that Executive’s estate shall not be entitled to any severance
payments or benefits under any other agreement or any severance plan, policy or
program of the Company (excluding any group health benefit plans). Executive’s
estate shall not earn or accrue any additional compensation or other benefits
under this Agreement following the Termination Date.
(ii)    Disability. The Company may terminate Executive’s employment if he
becomes unable to perform the essential functions of his position as a result of
his Disability. Upon any termination of the Term and Executive’s employment
pursuant to this Section 6(c)(ii), Executive shall receive the Accrued
Obligations. Additionally, Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to the Executive’s Target Bonus in the year
of termination of employment due to Disability. Such lump-sum amount shall be
payable upon the later of: (x) sixty (60) days following termination of
employment due to Disability, or (y) such later date required by
Section 15(g)(i). Executive shall not earn or accrue any additional or other
benefits under this Agreement following the Termination Date.
(iii)    Equity Compensation Provisions. In the event Executive’s employment is
terminated due to death or Disability, notwithstanding any other provision in
any applicable equity compensation plan (including but not necessarily limited
to the 2006 Plan (or any successor thereto)) and/or


5



--------------------------------------------------------------------------------





individual award agreement, the following provisions shall apply with respect to
grants of equity compensation upon such death or termination due to Disability:
(1)    Accelerated Vesting of Equity Awards.
(a)
One hundred percent (100%) of the Executive’s then-outstanding and unvested
stock options that are subject to time-based vesting will become vested in full;

(b)
any and all service conditions imposed on the Executive’s then-outstanding and
unvested performance shares will be waived as of the Executive’s Termination
Date; provided, however, that if an outstanding performance share is to be
determined based on the achievement of performance criteria, then the
performance share will be determined based on the actual performance and
attainment of the performance criteria over the relevant performance period(s)
and paid or delivered following the end of the relevant performance period(s) in
accordance with the provisions of any applicable equity compensation plan and/or
individual award agreement, but not later than March 15 of the calendar year
following the calendar year following the end of the applicable performance
period for each such award;

(c)
any and all service conditions imposed on the Executive’s then-outstanding and
unvested time-based restricted stock grant (or restricted stock unit grant) will
be waived as of the Executive’s Termination Date; provided, however, that if an
amount payable under an outstanding restricted stock grant (or restricted stock
unit grant) is to be determined based on the achievement of performance
criteria, then the restricted stock grant (or restricted stock unit grant) will
be determined based on the actual performance and attainment of the performance
criteria over the relevant performance period(s) and paid or delivered following
the end of the relevant performance period(s) in accordance with the provisions
of any applicable equity compensation plan and/or individual award agreement,
but not later



6



--------------------------------------------------------------------------------





than March 15 of the calendar year following the calendar year following the end
of the applicable performance period for each such award;
any and all service conditions imposed on the Executive’s then-outstanding and
unvested performance Restricted Stock Units will be waived as of the Executive’s
Termination Date; provided, however, that if settlement of any such outstanding
Restricted Stock Units is to be determined based on the achievement of
performance criteria, then settlement of such performance Restricted Stock Unit
will be determined based on the actual performance and attainment of applicable
performance criteria over the relevant performance period(s) and paid or
delivered following the end of the relevant performance period(s) in accordance
with the provisions of any applicable equity compensation plan and/or individual
award agreement, but not later than March 15 of the calendar year following the
calendar year following the end of the applicable performance period for each
such Restricted Stock Unit award.
(2)    Extended Post-Termination Exercise Period. The Executive’s outstanding
and vested stock options as of the Executive’s Termination Date will remain
exercisable until the twelve (12) month anniversary of the Termination Date;
provided, however, that the post-termination exercise period for any individual
stock option will not extend beyond the earlier of its original maximum term or
the tenth (10th) anniversary of the original date of grant.
(d)    Notice of Termination. Any purported termination of Executive’s
employment by the Company or by Executive shall be communicated by written
notice of termination to the other party in accordance with this Section 6. Such
notice shall indicate the specific termination provision in this Agreement
relied upon and shall, to the extent applicable, set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.
7.    Non-Competition and Non-Solicitation.
(a)    Acknowledgements. Executive acknowledges:
(i)    Company has provided and shall continue to provide Executive with its
goodwill (a legitimate business interest of the Company) and Confidential
Information so that Executive can perform his duties. Because Company would
suffer irreparable harm if Executive


7



--------------------------------------------------------------------------------





misused its goodwill or disclosed Confidential Information, it is reasonable to
protect the Company against misuse and disclosure of such information by
Executive.
(ii)    Because Executive will have continued access to and receive Confidential
Information and will establish, maintain and increase Company’s goodwill with
its customers, employees and others, and because the services provided by
Executive for Company are a significant factor in the creation of valuable,
special and unique assets that are expected to provide Company with a
competitive advantage, Company would suffer irreparable harm if Executive
competed unfairly with Company (as described more fully below). Accordingly, it
is reasonable to protect Company against potential unfair competition by
Executive.
(iii)    The promises in this Section are reasonably necessary for the
protection of the Company and are reasonably limited with respect to the
activities they prohibit, their duration, their geographical scope and their
effect on Executive and the public. Executive acknowledges and agrees that the
Company’s provision of Confidential Information and grant of the initial Annual
Award described in Section 4(c)(i) above shall each serve as adequate and
independent consideration for the covenants set forth in this Section 7.
(b)    Agreements Not to Compete or Solicit Employees or Customers. As a
condition of employment and to protect Company’s Confidential Information and
competitive position, Executive promises and agrees that during his employment
and for a period of twelve (12) months following his separation from the Company
for any reason, Executive (whether as an employee, officer, director, partner,
proprietor, investor, associate, consultant, advisor or otherwise) will not,
directly or indirectly, either for his own benefit or the benefit of any other
person or entity:
(i)    Engage, invest in, or establish, in any capacity as either as an
employee, employer, contractor, consultant, agent, principal, partner, member,
stockholder, investor, corporate officer, director, or in any other individual
or representative capacity any business that is a Restricted Business (except
Executive is allowed to own or acquire 5% or less of the outstanding voting
securities of a public company). Executive further promises that during
Executive’s employment and for a period of twelve (12) months following
Executive’s termination of employment with Company, Executive will not give
advice or lend credit, money or Executive’s reputation to any person or entity
engaged in or establishing the Restricted Business.
(ii)    Solicit, recruit, induce, entice, encourage, hire, directly recruit, or
in any way cause any officer or manager who is or was an employee of Company
within the twelve (12) months prior to Executive’s separation of employment, or
after, to terminate his/her employment with Company. This restriction is limited
to those employees with whom Executive worked, had business contact, or about
whom Executive gained non-public or Confidential Information while employed with
the Company.
(iii)    Solicit, contact, or communicate with any person or company for the
purpose of engaging in a business that is the same or similar to the Company’s
business at the time Executive’s employment ends, who was a customer of the
Company during the twelve (12) months preceding Executive’s separation and whom
Executive contacted, solicited, serviced, or sold services to as an Executive of
the Company (either directly or indirectly as a supervisor) at any time


8



--------------------------------------------------------------------------------





during the twelve (12) months preceding the date of Executive’s separation.
Executive also agrees not to induce any customer, supplier or other person with
whom the Company engaged in business, or to the knowledge of Executive planned
or proposed to engage in business, during the twelve (12) months preceding the
date of Executive’s separation, to terminate any commercial relationship with
the Company.
(iv)    The effective time period of the restrictions set forth in this Section
7 shall be tolled during any period of time a legal proceeding brought by the
Company against Executive to enforce this Agreement is pending or during any
period of time in which the Executive is in violation of this Agreement.
8.    Non‑Disclosure of Intellectual Property, Trade Secrets, and Confidential
Information.
(a)    Executive agrees that, unless otherwise required by law, Executive will
forever keep secret all Confidential Information of the Company, and Executive
will not use it for Executive’s own private benefit, or directly or indirectly
for the benefit of others, and Executive will not disclose Confidential
Information to any other person, directly or indirectly.
(b)    If Executive is legally compelled (by subpoena, interrogatory, request
for documents, investigative demand or similar process) to disclose Confidential
Information, Executive shall give Company prompt, prior written notice so
Company can seek an appropriate remedy or waive compliance. Executive shall
furnish only that portion of the Confidential Information required on advice of
legal counsel, and shall exercise Executive’s best efforts to obtain an order or
assurance that any Confidential Information disclosed will be treated by others
in a confidential manner.
(c)    The foregoing provisions notwithstanding, Company employees, contractors,
and consultants may disclose trade secrets in confidence, either directly or
indirectly, to a Federal, State, or local government official, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, Company
employees, contractors, and consultants who file retaliation lawsuits for
reporting a suspected violation of law may disclose related trade secrets to
their attorney and use them in related court proceedings, as long as the
individual files documents containing the trade secret under seal and does not
otherwise disclose the trade secret except pursuant to court order.
9.    Non-Disparagement.
(a)    Executive agrees that he will not make or cause to be made any oral or
written statements that are derogatory, defamatory, or disparaging concerning
the Company, its policies or programs, or its past or present officers,
directors, employees, agents, or business associates, including but not limited
to its past or present suppliers or vendors, or take any actions that are
harmful to the business affairs of the Company or its employees. Executive also
agrees that he will not make or cause to be made any oral or written statements
regarding the Company’s Confidential Information (as defined above) to any third
party, including, but not limited to, the general public


9



--------------------------------------------------------------------------------





(for example, via postings or publications on the internet), the media,
financial analysts, auditors, institutional investors, consultants, suppliers,
vendors, or business associates, or agents and/or representatives of any of the
foregoing, unless the statement is (i) expressly authorized by the Company in
writing, or (ii) required by law. This provision is a material and substantial
term of this Agreement.
(b)    Company agrees that it will not make any public statement that is
derogatory, defamatory, or disparaging concerning Executive, and will instruct
the members of the Board and the Company’s executives to refrain from making any
derogatory, defamatory, or disparaging public statements concerning Executive.
For the avoidance of doubt, under this Agreement, references to the Company’s
“executives” or “executive officers” are to the Company’s named executive
officers as disclosed by the Company pursuant to Item 402 of Regulation S-K.
10.    Severability. If any provision, subsection, or sentence of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect the other provisions of this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision, subsection, or
sentence had not been contained herein.
11.    Compliance With Confidentiality, Non-Compete, or Non-Disclosure
Obligations. Executive represents and warrants that he is in compliance with any
confidentiality, non-compete, or non-disclosures obligations or agreements
previously entered into with the Company and that any such obligations or
agreements shall remain in effect from and after the Effective Date. In the
event of any conflict between any such pre-existing confidentiality,
non-compete, or non-disclosures obligations or agreements and the terms of this
Agreement, the terms of this Agreement shall control.
12.    Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of Sections
7, 8 or 9(a) (each a “Covenant” and together the “Covenants”) would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, Executive agrees that,
in the event of a breach of any of the Covenants, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and,
in the case of either a breach or a threatened breach of any of the Covenants,
and without waiving its right to arbitration as provided in Section 15(f), seek
equitable relief before a court of competent jurisdiction, in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy that may then be available. Company
acknowledges and agrees that the Executive’s remedies at law for a breach or
threatened breach of Section 9(b) would be inadequate and Executive would suffer
irreparable damages as a result of such breach or threatened breach.
Accordingly, Company agrees that Executive shall be entitled to, without waiving
her right to arbitration as provided in Section 15(f) and in addition to any
legal remedies available, seek equitable relief before a court of competent
jurisdiction, in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy that may then be
available without posting bond or proving actual damages.


10



--------------------------------------------------------------------------------





13.    Conflicts of Interest. Executive agrees that for the duration of this
Agreement, he will not engage, either directly or indirectly, in any activity (a
“Conflict of Interest”) which might adversely affect Company or its affiliates,
including ownership of a material interest in any supplier, contractor,
distributor, subcontractor, customer or other entity with which Company does
business or accepting any payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which Company does business, and that Executive will promptly
inform the Chair of the Audit Committee as to each offer received by Executive
to engage in any such activity. Executive further agrees to disclose to Chair of
the Audit Committee any other facts of which Executive becomes aware which might
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.
14.    Intellectual Property; Assignment of Inventions.
(a)    Assignment and License of Rights. Executive assigns to Company all of
Executive’s rights in Intellectual Property that Executive makes or conceives
during Executive’s employment, whether as a sole or joint inventor, whether made
during or outside working hours, whether made on Company premises or elsewhere.
Executive grants to Company an unlimited, unrestricted, worldwide, royalty-free,
fully paid right to access, use, modify, add to, and distribute any Intellectual
Property that Executive developed and reduced to a practical form prior to
Executive’s employment with Company, its affiliates or subsidiaries, that
Executive includes in any Intellectual Property assigned to Company. Executive
understands and acknowledges that “Intellectual Property” means, for purposes of
this Agreement, any information of a technical and/or business nature, such as
ideas, discoveries, inventions, trade secrets, know‑how, and writings and other
works of authorship which relate in any manner to the actual or anticipated
business or research and development of Company, its affiliates or subsidiaries.
(b)    Assist Documentation. Upon request at any time and at the expense of
Company or its nominee and for no additional personal remuneration, Executive
agrees to execute and sign any document that Company considers necessary to
secure for or maintain for the benefit of Company adequate patent and other
property rights in the United States and all foreign countries with respect to
any Intellectual Property. Executive also agrees to assist Company as required
and at Company expense to obtain and enforce these rights.
(c)    Disclosure. During the Term, Executive agrees to promptly disclose to
Company any Intellectual Property when conceived or made by Executive, whether
in whole or in part, and to make and maintain adequate and current records of
it. If Executive’s employment ends for any reason, Executive agrees to promptly
turn over to Company all models, prototypes, drawings, records, documents, and
the like in Executive’s possession or under Executive’s control, whether
prepared by Executive or others, relating to Intellectual Property, and any
other work done for Company. Executive acknowledges that these items are the
sole property of Company.
15.    Miscellaneous.
(a)    Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement


11



--------------------------------------------------------------------------------





and is signing the Agreement voluntarily and with full knowledge of its
significance; (ii) the execution, delivery and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound; (iii) Executive is not a
party to or bound by an employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity that would interfere
with the performance of his duties hereunder; and (iv) Executive shall not use
any confidential information or trade secrets of any person or party other than
the Company in connection with the performance of his duties hereunder, except
with valid written consent of such other person or party. Executive has
carefully read and considered all provisions of these Agreements and
acknowledges that this is an important legal document that sets forth
restrictions on Executive’s conduct as a condition of employment with the
Company.
(b)    Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and an officer of the Company (other than Executive)
duly authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
(c)    Successors and Assigns.
(i)    This Agreement is personal to Executive and shall not be assignable by
Executive but shall inure to the benefit of and be enforceable by Executive’s
heirs and legal representatives.
(ii)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and, other than as set forth in Section 15(d)(iii)
below, shall not be assignable by the Company without the prior written consent
of Executive (which shall not be unreasonably withheld).
(iii)    The Agreement shall be assignable by the Company to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company; provided,
that the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as defined in this
Agreement and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law or otherwise.
(d)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile to the respective facsimile numbers, as the case may be, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith,


12



--------------------------------------------------------------------------------





except that notice of change of address shall be effective only upon receipt;
provided, however, that (i) notices sent by personal delivery or overnight
courier shall be deemed given when delivered; (ii) notices sent by facsimile
transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission; and (iii) notices sent by registered mail shall be deemed
given two (2) days after the date of deposit in the mail.
If to Executive, to such address as shall most currently appear on the records
of the Company.
If to the Company, to:
Meritage Homes Corporation
8800 East Raintree Drive, Suite 300
Scottsdale, Arizona 85260
Attention: Chief Executive Officer and Chief Financial Officer
(e)    GOVERNING LAW; CONSENT TO JURISDICTION; JURY TRIAL WAIVER. THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ARIZONA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE STATE OF MARYLAND OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF ARIZONA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE LAW OF THE STATE OF ARIZONA
(EXCEPT TO THE EXTENT SUPERSEDED BY THE LAWS OF THE UNITED STATES) WILL CONTROL
THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT. ANY ACTION TO ENFORCE
THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO
JURISDICTION IN MARICOPA COUNTY, ARIZONA. EACH PARTY HEREBY WAIVES THE RIGHTS TO
CLAIM THAT ANY SUCH COURT OR ARBITRATION PROCEEDING IS AN INCONVENIENT FORUM FOR
THE RESOLUTION OF ANY SUCH ACTION. EACH PARTY TO THIS AGREEMENT WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM.
(f)    Resolution of Disputes. Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”). The parties agree that before
the proceeding to arbitration that they will mediate their disputes before the
AAA by a mediator approved by the AAA. Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Company and
Executive. All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators. If the parties hereto are unable to agree on the mediator or the
arbitrator(s), then the AAA shall select the arbitrator(s). The resolution


13



--------------------------------------------------------------------------------





of the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act. The arbitrator(s) shall award damages to the prevailing party.
The arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitration shall be held in the Phoenix/Scottsdale
metropolitan area. The Company shall pay all AAA, mediation, and arbitrator’s
fees and costs. The arbitrator(s) shall award reasonable attorneys’ fees and
costs to the prevailing party. Notwithstanding anything in the foregoing to the
contrary, disputes concerning any cash or benefits payable under the Severance
Plan shall be subject to the dispute resolution provisions of that plan, and not
this Agreement.
(g)    Compliance with Section 409A. The intent of the Parties is that payments
and benefits under this Agreement comply with, or be exempt from, Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance therewith. In no event whatsoever shall the Company be
liable for interest and additional tax that may be imposed on Executive by
Section 409A or any damages for failing to comply with Section 409A.
(i)    Notwithstanding anything herein to the contrary, (x) if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A, and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment that are considered a “deferral of compensation”
within the meaning of Section 409A is necessary in order to prevent interest and
additional tax under Section 409A (and/or the acceleration of the timing of
taxation of the deferred compensation), then the Company will defer the
commencement of the portion of such payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) to the extent necessary to comply with Section 409A until
the first business day to occur following the date that is six (6) months
following Executive’s termination of employment with the Company (or the
earliest date otherwise permitted under Section 409A); and (y) if any other
payments of money or other benefits due to Executive hereunder could cause the
Executive to incur interest and additional tax under Section 409A (and/or the
acceleration of the timing of taxation of the deferred compensation), such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
mutually agreed upon between the Executive and the Board, that does not cause
such interest and additional tax under Section 409A (and/or the acceleration of
the timing of taxation of the deferred compensation) and preserves, to the
maximum extent possible, the economic value of the payments and benefits under
this Agreement.
(ii)    In the event that payments under this Agreement are deferred pursuant to
this Section 15(g) in order to prevent any accelerated tax or additional tax
under Section 409A, then such payments shall be paid at the time specified under
this Section 15(g) in a lump sum, together with interest at the applicable
federal rate under Section 7872(f)(2)(A) of the Code in effect on the
Termination Date. All remaining payments due under this Agreement will be paid
in accordance with the normal dates specified in this Agreement.


14



--------------------------------------------------------------------------------





(iii)    Notwithstanding anything to the contrary herein, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean separation
from service.
(iv)    Each payment made under this Agreement shall be considered separate
payments and not one of a series of payments for purposes of Section 409A.
(v)    Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A, (A) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive in
any other calendar year; (B) the reimbursements for expenses for which Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; and (C) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
(h)    Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
(i)    Advice of Counsel and Construction. Each Party acknowledges that such
Party had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.
(j)    Entire Agreement. The 2006 Stock Plan (or any successor thereto), the
Severance Plan and the Incentive Plan are hereby incorporated by reference into
this Agreement. This Agreement, all Exhibits attached hereto, the 2006 Stock
Plan (or any successor thereto), the Severance Plan and the Incentive Plan
constitute the entire agreement between the Parties as of the Effective Date and
supersedes all previous agreements and understandings between the parties with
respect to the subject matter hereof.
(k)    Withholding Taxes. The Company shall be entitled to withhold from any
payment due to Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.
(l)    Section Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


15



--------------------------------------------------------------------------------





(m)    Cooperation. During the Term and at any time thereafter, Executive agrees
to cooperate, at Company’s expense, (i) with the Company in the defense of any
legal matter involving any matter that arose during Executive’s employment with
the Company; and (ii) with all government authorities on matters pertaining to
any investigation, litigation or administrative proceeding pertaining to the
Company. The Company will reimburse Executive for any reasonable travel and out
of pocket expenses incurred by Executive in providing such cooperation.
(n)    Survival. Sections 6 through 12, inclusive, and Sections 14 and
15(b)-(p), inclusive, shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Term or of Executive’s
employment with the Company.
(o)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(p)    Recoupment/Clawback. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company or any of its affiliates, which may be
subject to recovery under any law, government regulation, company policy or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, company policy or stock exchange listing requirement to the extent
reasonably required by any such law, government regulation, company policy or
stock exchange listing requirement, as determined by the Board in its sole and
absolute discretion. For purposes of this Section 15(p), a “company policy”
means any written company policy adopted by the Company that is made available
to the Company’s executive officers through electronic or any other means.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
[Remainder of page intentionally left blank – signatures appear on the following
page]
The parties have executed this Agreement as of the date first above written.


16



--------------------------------------------------------------------------------





MERITAGE HOMES CORPORATION,
a Maryland corporation






 
 
 
By:
/s/
Steven J. Hilton
 
By:
Steven J. Hilton
 
 
Chairman and CEO







EXECUTIVE: PHILLIPPE LORD
 
 
 
 
/s/
Phillippe Lord





17



--------------------------------------------------------------------------------






EXHIBIT A
DEFINED TERMS
1.    “Accrued Obligations” shall mean, at any point in time and except as
expressly provided herein, any amounts to which the Executive is entitled to
payment but have not yet been paid to Executive including, but not limited to,
each of the following (but only to the extent such amounts are vested, earned or
accrued at the time of payment): Base Salary, earned but unpaid incentive
compensation amounts described in Sections 4(b) and 4(c) above, and any other
payments, retention bonuses, entitlements or benefits vested, earned or accrued
but unpaid under applicable benefit and compensation plans, programs and other
arrangements with the Company and/or any of its subsidiaries, including payment
of Accrued Compensation as such term is defined in the Severance Plan.
2.    “Affiliate” of a Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.
3.    “Board” shall mean the Company’s board of directors.
4.    “Cause” shall mean the occurrence of one or more of the following: (i)
Executive’s malfeasance, willful, or gross misconduct, or willful dishonesty
that materially harms the Company or its stockholders; (ii) Executive’s
conviction of a felony that is materially detrimental to the Company or its
stockholders; (iii) Executive’s conviction of, or entry of a plea nolo
contendere to a felony that materially damages the Company’s financial condition
or reputation or to a crime involving fraud; (iv) Executive’s material violation
of the Company’s Code of Ethics, including breach of duty of loyalty in
connection with the Company’s business; (v) Executive’s willful failure to
perform duties under this Agreement, after notice by the Board and an
opportunity to cure; (vi) Executive’s failure to reasonably cooperate with, or
Executive’s impedance or interference with, an investigation authorized by the
Board; (vii) Executive’s failure to follow a legal and proper Board directive,
after notice by the Board and a 30 (thirty) day opportunity to cure; or (viii)
Executive’s willful misconduct or gross negligence pursuant to the
Sarbanes-Oxley Act, if and to the extent such conduct triggers a restatement of
the Company’s financial results.
5.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
6.    “Compensation Committee” shall mean the compensation committee of the
Board.
7.    “Confidential Information” shall mean any and all confidential,
non-public, and/or proprietary knowledge, data or information of the Company,
its affiliates, parents and subsidiaries, whether now existing or developed
during Executive’s employment. By way of illustration but not limitation,
“Confidential Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques and any other proprietary technology and all proprietary rights
therein (hereinafter collectively referred to as “Inventions”); (b) information
regarding research, development, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
margins, discounts, credit terms, pricing and billing policies, quoting
procedures, methods of obtaining business,


1



--------------------------------------------------------------------------------





forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of
conducting Company business, suppliers and supplier information, and purchasing;
(c) information regarding customers and potential customers of the Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company. Notwithstanding the foregoing,
Executive is free to use information which is generally known in the trade or
industry through no breach of this agreement or other wrongful act or omission
by Executive, and Executive is free to discuss the terms and conditions of
Executive’s employment with others and to use her own skill, knowledge, know-how
and expertise to the extent permitted by law.
8.    “Disability” means Executive has been unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. Whether Executive
is Disabled shall be determined by a qualified medical provider selected by the
Company. Alternatively, Executive will be deemed Disabled if determined to be
totally disabled by the Social Security Administration. Termination of
employment resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company to Executive of Company’s intention to
terminate Executive’s employment due to Disability. In the event that Executive
resumes the performance of substantially all of his or her duties hereunder
before his or her termination becomes effective, the notice of intent to
terminate based on Disability will automatically be deemed to have been revoked.
In conjunction with determining Disability for purposes of this Agreement,
Executive hereby (i) consents to any such examinations, to be performed by a
qualified medical provider selected by the Company and approved by the Executive
(which approval shall not be unreasonably withheld), which are relevant to a
determination of whether Executive has incurred a Disability; and (ii) agrees to
furnish to the qualified medical provider selected by the Company such medical
information as may be reasonably requested.
9.    “Good Reason” shall mean the occurrence of any one or more of the
following events without Executive’s written consent:
(a)
the Company assigns Executive duties that are materially inconsistent with, or
constitute a material reduction of powers or functions associated with,
Executive’s position, duties, or responsibilities with the Company as in effect
immediately prior to such assignment;



2



--------------------------------------------------------------------------------





(b)
a material, adverse change in Executive’s titles, authority, or reporting
responsibilities as in effect immediately prior to such change;

(c)
a material adverse change in the conditions of Executive’s employment as in
effect immediately prior to such change;

(d)
the Company requires the Executive to relocate employment to an employment
location that is more than fifty (50) miles from the Executive’s employment
location as in effect immediately prior to such change;

(e)
except in cases where the Compensation Committee reduces the base salaries for
all or substantially all of the Company’s executives on account of what the
Compensation Committee, in its sole and complete discretion, determines to be a
significant downturn in the Company’s financial performance that necessitates
such action, a reduction by the Company of the Executive’s annual Base Salary in
excess of fifteen percent (15%) of the annual Base Salary as in effect
immediately prior to such reduction;

(f)
the Compensation Committee exercises its discretion to grant Annual Awards to
the Executive for a calendar year on terms and conditions that are not
consistent with those on which awards are made to other executive officers of
the Company and, as a result, there is a material reduction in amounts payable
to the Executive under those Annual Awards when compared to the awards granted
to other executive officers of the Company for that calendar year;

(g)
a breach by the Company of its obligations under this Agreement; or

(h)
the failure of the Company to obtain assumption of this Agreement by any
successor.

Notwithstanding the foregoing, an event described in this Section shall not
constitute Good Reason unless it is communicated by the Executive to the Company
in writing within ninety (90) days of the initial existence of such event and is
not corrected by the Company in a manner which is reasonably satisfactory to
such Executive within thirty (30) days of the Company’s receipt of such written
notice. If the purported Good Reason condition is not cured within the 30-day
period described in the preceding sentence, Executive may submit a written
notice of termination to the Chair of the Board in accordance with Section
6(b)(i) above specifying a Termination Date that is no more than sixty (60) days
following the final day of the Company’s cure period. Executive will be deemed
to have accepted the condition(s), or the Company’s correction of such
condition(s), that may have given rise to the existence of Good Reason if he
fails to provide such written notice under Section 6(b)(i) or fails to terminate
his employment within the 60-day period described in the preceding sentence.
10.    “Incentive Plan” shall mean the Company’s 2006 Annual Incentive Plan
(which is also known as the Company’s 2006 Executive Management Incentive Plan
and the Meritage Homes Corporation Executive Management Incentive Plan) or any
successor thereto.


3



--------------------------------------------------------------------------------





11.     “Restricted Business” shall mean (i) any business conducted by the
Company or its affiliates during the Term that relates to or concerns (directly
or indirectly) any Confidential Information provided to Executive or learned by
Executive as a result of Executive’s duties or assignments for the Company,
and/or (ii) any business competitive with the business conducted by the Company
or its affiliates during the Term that relates to or concerns (directly or
indirectly) any Confidential Information provided to Executive or learned by
Executive as a result of Executive’s duties or assignments for Company. The
geographic scope of the restriction contained in Section 7 is limited to those
locations where the Company operates or has provided products or services to
customers during the twelve (12) months preceding the Termination Date.
12.    “Severance Plan” shall mean that certain Meritage Homes Corporation
Executive Severance Plan, as may be amended from time to time.
13.    “Section 409A” shall mean Code section 409A together with all regulations
and regulatory guidance promulgated thereunder, as amended from time to time.
(a)    


4



--------------------------------------------------------------------------------






EXHIBIT B
ADDITIONAL COMPENSATION, BENEFITS AND OTHER PROVISIONS




A.
Directors and Officers Liability Insurance; Indemnification. In the event of
termination of Executive’s employment, (i) Executive shall remain covered under
the directors and officers liability insurance maintained by the Company in
commercially reasonable amounts (as determined by the Board) to the same extent
as executives of the Company; and (ii) Executive shall remain eligible for
indemnification by the Company to the extent provided for in the Company by-laws
in effect from time to time, provided that such indemnification shall not be
less favorable than the indemnification provided for in the Company’s by-laws in
effect as of January 1, 2017.



B.
Supplemental Term Life and Disability Insurance. The Company shall provide
Executive with term life insurance in the amount of three million dollars
($3,000,000), or, at the Company’s option, reimbursement of premiums paid by
Executive for an individual term life policy acquired by Executive, up to a
maximum premium reimbursement of ten thousand dollars ($10,000) per calendar
year. The Company will also provide Executive with supplemental disability
insurance with monthly benefits of $20,000 in the event of Executive’s total
disability (or reimburse Executive premiums paid for by Executive for an
individual disability policy acquired by Executive). “Disability” for purposes
of this paragraph will have the definition as set forth in the Executive’s
disability policy; provided that, in lieu of such disability benefit, the
Executive may elect to receive any combination of disability and/or long term
care benefit(s) so long as the Company’s cost of such other benefit(s) does not
exceed the Company’s cost of a disability benefit providing for monthly benefits
of $20,000. Executive shall be responsible for all taxes related to the
foregoing life insurance and disability insurance premiums; the Company will
withhold taxes applicable to such payments. Any reimbursements under this
paragraph shall be subject to the requirements set forth in Section 5(d) of the
Agreement.

C.
Automobile Allowance. Company shall provide Executive with an annual automobile
allowance of $14,400, payable at the rate of $1,200 per month. This allowance
shall be included in Executive’s taxable income.



D.
Attorneys’ Fees. The Company shall reimburse reasonable attorneys’ fees incurred
by Executive for drafting and reviewing this Agreement and all related documents
within sixty (60) days after it is signed by the parties, up to an amount not to
exceed $5,000. To be eligible for reimbursement, all requests for, and payment
of, reimbursement under this paragraph C must occur within the timeframe set
forth in Section 5(d) of the Agreement.



(b)    


1



--------------------------------------------------------------------------------






EXHIBIT C
BONUS


A.
Bonus Opportunity. For each Performance Period, as defined in paragraph B below,
Executive shall be entitled to a Bonus based on his Target Bonus, as set forth
in paragraph C below, subject to the achievement of certain performance goals.



B.
Performance Period. For purposes of this Exhibit C, the Performance Period shall
be the 12 month period beginning on January 1 of each calendar year during the
Agreement Term and any Renewal Term.



C.
Target Bonus and Bonus. Executive’s Target Bonus shall be one million one
hundred thousand dollars ($1,100,000) for the Performance Period beginning
January 1, 2017. For future Performance Periods during Executive’s employment
under this Agreement, the Executive’s Target Bonus will remain at $1,100,000, or
such greater amount as may be provided in a written notice to the Executive from
the Committee. Executive’s Bonus that is payable for any Performance Period, if
any, shall be an amount ranging from 0% to 150% of the Target Bonus (or such
upper percentage limit as otherwise established in writing by the Committee),
contingent upon the achievement of one or more performance goals established by
the Committee for such Performance Period, as set forth in paragraph D.
Notwithstanding the foregoing, the Bonus payable to the Executive shall not
exceed the maximum bonus that could be payable under the Incentive Plan.



D.
Performance Goals. Subject to and in accordance with the requirements under
Section 162(m) of the Code, no later than 90 days after the commencement of each
Performance Period, the Committee shall, in its sole discretion, establish in
writing one or more preestablished, objective performance goals for such
Performance Period. Such performance goal(s) shall state, in terms of an
objective formula or standard, the amount of the Target Bonus payable to
Executive upon achievement of each such performance goal (or any specified
threshold, intermediate, target, maximum or other level with respect thereto).



E.
Incentive Plan. This Exhibit C, subject to any action taken by the Committee
pursuant thereto, shall be subject to the terms and conditions of, the Incentive
Plan. If there is any conflict between the provisions of the Agreement or this
Exhibit C and the Incentive Plan, or any award agreement, the Agreement or this
Exhibit C (as applicable) shall control.



F.
Pro Rata Bonus. A pro rata Bonus, where applicable, shall be an amount equal to
(1) the Bonus otherwise determined by the Committee based upon actual
performance for the Performance Period in accordance with the foregoing
provisions of this Exhibit C, multiplied by (2) a fraction, the numerator of
which is the number of days that Executive is employed by the Company during the
Performance Period, and the denominator of which is the total number of days in
the Performance Period.



G.
Payment. Except as otherwise provided in the Agreement, any Bonus payable under
this Exhibit C (including any pro rata Bonus determined under paragraph F) shall
be paid in



1



--------------------------------------------------------------------------------





cash to Executive at the time(s) determined by the Committee in its reasonable
discretion, provided that the Bonus shall be paid in its entirety no later than
March 15 of the calendar year following the calendar year to which the payment
relates.


2



--------------------------------------------------------------------------------






EXHIBIT D
PERFORMANCE SHARE AWARD


A.
Performance Share Opportunity. For each Performance Period, as defined in
paragraph B below, Executive shall be granted a Performance Share Award (“PSA”)
under the Stock Incentive Plan giving Executive the right to receive shares of
common stock of the Company (“Shares”), based on a target specified in paragraph
C below and subject to the achievement of certain performance goals.



B.
Performance Period. For purposes of this Exhibit D, the Performance Period shall
be the three year period beginning on January 1 of each calendar year during the
Initial Term and any Renewal Term.



C.
Shares. A target number of Shares with a fair market value on the date of grant,
based on the closing price of the Company’s stock on such date, of a minimum of
six hundred and twenty-five thousand dollars ($625,000) shall be established for
the PSA for each Performance Period beginning on and after January 1, 2017, or
such greater amount as may be provided to Executive in a written notice from the
Committee. The PSA that is payable for any Performance Period, if any, shall be
an amount ranging from 0% to 150% of such target number of Shares, contingent
upon the achievement of one or more performance goals established by the
Committee for such Performance Period, as set forth in paragraph D.
Notwithstanding the foregoing, the maximum number of shares deliverable pursuant
to any PSA shall not exceed the maximum number of shares that could be granted
during a calendar year under the Stock Incentive Plan.



D.
Performance Goals. Subject to and in accordance with the requirements under
Section 162(m) of the Code, no later than 90 days after the commencement of each
Performance Period, the Committee shall, in its sole discretion, establish in
writing one or more preestablished, objective performance goals for such
Performance Period. Such performance goal(s) shall state, in terms of an
objective formula or standard, the amount of the target number of Shares
determined under paragraph C for such Performance Period payable to Executive
upon achievement of each such performance goal (or any specified threshold,
intermediate, target, maximum or other level with respect thereto).



E.
Stock Incentive Plan. This Exhibit D, subject to any action taken by the
Committee pursuant thereto, shall be subject to the terms and conditions of the
Stock Incentive Plan. If there is any conflict between the provisions of the
Agreement or this Exhibit D and the Stock Incentive Plan or any award agreement,
the Agreement or this Exhibit D (as applicable) shall control.



F.
Payment. Except as otherwise provided in the Agreement, any PSAs payable under
this Exhibit D shall be settled by delivery of whole Shares (with cash for any
fractional share) to Executive at the time(s) determined by the Committee in its
reasonable discretion, provided that such Shares shall be delivered (and such
cash, if any, shall be paid) no later



1



--------------------------------------------------------------------------------





than March 15 of the calendar year following the Performance Period to which the
payment relates.


G.
Restricted Stock Units. The Company may grant Executive performance based
restricted stock units in lieu of the PSAs; provided, however, that such
restricted stock units shall be on the same terms and conditions as the PSAs and
the provisions herein and in the Agreement with respect to PSAs shall apply to
the performance based restricted stock units.



(c)    


2



--------------------------------------------------------------------------------






EXHIBIT E
PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD


A.
Performance Based Restricted Stock Unit. For each Performance Period beginning
on and after January 1, 2017, as defined in paragraph B below, and subject to
the approval of the Committee, Executive shall be granted a Performance Based
Restricted Stock Unit Award (“RSU”) under the Stock Incentive Plan giving
Executive the right to receive shares of common stock of the Company (“Shares”)
with a fair market value on the date of grant, based on the closing price of the
Company’s stock on such date, of six hundred and twenty-five thousand dollars
($625,000), or such greater amount as may be provided in a written notice to the
Executive from the Committee. Notwithstanding the foregoing, the maximum number
of Shares deliverable pursuant to any RSU shall not exceed the maximum number of
Shares that could be granted during a calendar year under the Stock Incentive
Plan, reduced by the maximum number of shares deliverable pursuant to a PSA
granted under Exhibit D during the same calendar year.



B.
Performance Period. For purposes of this Exhibit E, the Performance Period shall
be the three (3) year period beginning on January 1 of each calendar year during
the Agreement Term and any Renewal Term.



C.
Performance Goals. Subject to and in accordance with the requirements under
Section 162(m) of the Code, no later than ninety (90) days after the
commencement of each Performance Period, the Committee shall, in its sole
discretion, establish in writing one or more preestablished, objective
performance goals for such Performance Period. Such performance goal(s) shall
state, in terms of an objective formula or standard, the amount of the target
number of Shares determined for such Performance Period payable to Executive
upon achievement of each such performance goal (or any specified threshold,
intermediate, target, maximum or other level with respect thereto).



D.
Stock Incentive Plan. This Exhibit E shall be subject to the terms and
conditions of, the Stock Incentive Plan. If there is any conflict between the
provisions of the Agreement or this Exhibit E and the Stock Incentive Plan or
any award agreement, the Agreement or this Exhibit E (as applicable) shall
control.



E.
Payment. Except as otherwise provided in the Agreement, any RSUs which become
fully vested and nonforfeitable under paragraph C of this Exhibit E shall be
settled by delivery of whole Shares (with cash for any fractional share) to
Executive within 60 days after the end of the Performance Period.
Notwithstanding anything in this Exhibit E to the contrary, if the 60 day
payment distribution period spans two calendar years, the payment to which
Executive is entitled under this paragraph E shall be made in the second
calendar year.

(d)    


1



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made and entered into by ______________
(“Employee”) on the date set forth below.
WHEREAS, Employee and Meritage Homes Corporation, Inc. (the “Company”) entered
into an Employment Agreement dated ____________ (“Employment Agreement”); and
WHEREAS, Employee is a participant in that certain Meritage Homes Corporation
Executive Severance Plan (the “Severance Plan”); and
WHEREAS, pursuant to the terms of the Employment Agreement and the Severance
Plan, Employee agreed to execute and deliver Company a written waiver and
general release agreement as a condition precedent to his right to receive
certain amounts under the Employment Agreement and/or Severance Plan;
NOW, THEREFORE, in consideration of the promises and payments set forth in the
Employment Agreement and the Severance Plan, Employee agrees as follows:
1.    Meaning of “Released Parties”: The term Released Parties, as used
throughout this Agreement, includes the Company and all of its past, present,
and future shareholders, parents, subsidiaries, and affiliates, joint venturers,
and other current or former related entities thereof, and all of the past,
present, and future officers, directors, employees, agents, insurers, legal
counsel, and successors and assigns of said entities.
2.    Employee’s Release of Claims: Subject to Paragraph 4 of this Agreement,
Employee, on behalf of himself, his spouse (if any), representatives, agents,
heirs, trusts and assigns, hereby unconditionally and irrevocably releases
Released Parties to the maximum extent permitted by law, from any and all
claims, debts, obligations, demands, judgments, or causes of action of any kind
whatsoever, whether known or unknown that Employee has or may have had prior to
the Effective Date of this Agreement (as defined in Paragraph 3(f) below) for
any action or omission by Released Parties and/or due to any matter whatsoever
relating to Employee’s employment or cessation of employment with the Company.
Without limiting in any way the foregoing general release, this release
specifically includes the following:
a.    All claims and causes of action arising under the following laws, as
amended: Section 1981 of the Civil Rights Act of 1866; Title VII of the Civil
Rights Act; the Americans with Disabilities Act; the Federal Family and Medical
Leave Act; the Worker Adjustment and Retraining Notification Act; the National
Labor Relations Act; the Labor Management Relations Act; the Fair Credit
Reporting Act; the Employee Retirement Income Security Act of 1974; the Genetic
Information Nondiscrimination Act of 2008; the Health Insurance Portability and
Accountability Act; the Occupational and Safety Health Act; the Equal Pay Act;
Executive Orders 11246 and 11141; the Consolidated Omnibus Budget Reconciliation
Act of 1986; the Rehabilitation Act of 1973; the


1



--------------------------------------------------------------------------------





Electronic Communications Privacy Act of 1986 (including the Stored
Communications Act); the Arizona Wage Statute, A.R.S. § 23-350, et seq., the
Arizona Civil Rights Act, the Arizona Employment Protection Act, and the Arizona
Constitution; and
b.    All claims and causes of action arising under any other federal, state or
local law, regulation or ordinance, including for employment discrimination on
any basis, hostile working environment, retaliation, wrongful discharge,
retaliatory discharge, constructive discharge, unsafe working conditions, breach
of express or implied contract, breach of collective bargaining agreement,
breach of implied covenant of good faith and fair dealing, fraud, detrimental
reliance, promissory estoppel, defamation, negligence, negligent or intentional
misrepresentation, invasion of privacy, interference with economic gain or
contractual relations, and intentional and negligent infliction of emotional
distress or “outrage”; and
c.    All claims and causes of action by the Employee that Released Parties have
acted unlawfully or improperly in any manner whatsoever.
3.    Age Discrimination in Employment Act; Older Workers Benefit Protection Act
of 1990: In addition to the general release in Paragraph 2 of this Agreement,
the Employee is waiving and releasing any and all claims against Released
Parties under the Age Discrimination and Employment Act (“ADEA”) that arose at
any time during the Employee’s employment with the Company, up to and including
his last day of employment. This Agreement is subject to the terms of the Older
Workers Benefit Protection Act of 1990 (“OWBPA”). The OWBPA provides that an
individual cannot waive a right or claim under the ADEA unless the waiver is
knowing and voluntary. Pursuant to the terms of the OWBPA, the Employee
acknowledges and agrees that the Employee has been provided a copy of this
Agreement, has signed this Agreement voluntarily, and with full knowledge of its
consequences. In addition, the Employee hereby acknowledges and agrees as
follows:
a.    This Agreement has been written in a manner that is calculated to be
understood, and is understood, by the Employee;
b.    The release provisions of this Agreement apply to any rights the Employee
may have under the ADEA up to the date of this Agreement;
c.    The release provisions of this Agreement do not apply to any rights or
claims the Employee may have under the ADEA that arise after the date he signs
this Agreement;
d.    The Employee has been advised that he should consult with an attorney
prior to signing this Agreement;
e.    The Employee has been provided a period of twenty-one (21) calendar days
(the “Review Period”) from his last day of employment with the Company to
consider this Agreement. The Employee may, but is not required to, accept and
sign this Agreement before the expiration of the Review Period, but no earlier
than his last day of employment with the Company. If the Employee signs this
Agreement before the expiration of the Review Period, the Employee agrees that
he is knowingly and expressly waiving the time-period;


2



--------------------------------------------------------------------------------





f.    For a period of seven (7) calendar days following his signing of this
Agreement, the Employee may revoke this Agreement by providing written notice of
any such revocation to [___________________], on or before the seventh day after
the Employee signs the Agreement. This Agreement shall become “effective” on the
eighth calendar day after the Employee signs it if it has not been revoked
during the seven (7) day revocation period (the “Effective Date”);
g.    Pursuant to the Severance Plan, payment of any severance benefits under
the Severance Plan is conditioned on the execution of this Agreement within the
Review Period and the running of the revocation period described in 3(f)
(“Revocation Period”); and
h.    The Employee may not sign this Agreement until after his last day of
employment with the Company and the Agreement shall not be effective if the
Employee executes the Agreement prior to such date.
4.    Protected Rights: The Employee understands that nothing contained in this
Agreement shall be construed to prohibit him from filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
state or federal agency. The Employee understands that he has waived and
released any and all claims for money damages and equitable relief that the
Employee may recover from Released Parties pursuant to the filing or prosecution
of any administrative charge against Released Parties, or any resulting civil
proceeding or lawsuit brought on his behalf for the recovery of such relief, and
which arises out of the matters that are and may be released or waived by this
Agreement. The Employee also understands, however, that this Agreement does not
limit his ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Company. This Agreement also does not limit The Employee’s right
to receive an award for information provided to any government agencies.
5.    Pension Plan: This Agreement shall not affect any vested rights the
Employee has under an ERISA pension benefit plan(s).
6.    Medicare: The Employee affirms, covenants, and warrants he is not a
Medicare beneficiary and is not currently receiving, has not received in the
past, will not have received at the time of payment pursuant to this Agreement,
is not entitled to, is not eligible for, and has not applied for or sought
Social Security Disability or Medicare benefits. In the event any statement in
the preceding sentence is incorrect (for example, but not limited to, if the
Employee is a Medicare beneficiary, etc.), the following sentences (i.e., the
remaining sentences of this paragraph) apply. The Employee affirms, covenants,
and warrants he has made no claim for illness or injury against, nor is he aware
of any facts supporting any claim against, the Released Parties under which
Released Parties could be liable for medical expenses incurred by the Employee
before or after the execution of this agreement. Furthermore, the Employee is
aware of no medical expenses which Medicare has paid and for which Released
Parties are or could be liable now or in the future. The Employee agrees and
affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. The Employee
will indemnify, defend, and hold Released Parties harmless from Medicare claims,
liens, damages, conditional payments, and rights


3



--------------------------------------------------------------------------------





to payment, if any, including attorneys' fees, and the Employee further agrees
to waive any and all future private causes of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A) et seq.
7.    Attorneys’ Fees and Costs: In any proceeding or action to enforce this
Agreement or to recover damages arising out of its breach, the prevailing party
shall be awarded its reasonable attorneys’ fees and costs.
8.    Governing Law and Venue: This Agreement will be interpreted and construed
in accordance with the laws of the State of Arizona, insofar as federal law does
not control, and venue as to any dispute regarding this Agreement, or
interpretation thereof, shall be in Maricopa County, Arizona.
9.    Modification of Agreement: This Agreement shall not be modified, amended,
or terminated unless such modification, amendment, or termination is executed in
writing by the Employee, and an authorized representative of the Company.
10.    The Employee’s Representations: The Employee warrants that the Employee
is over the age of eighteen (18) and competent to sign this Agreement; that in
signing this Agreement the Employee is not relying on any statement or
representation by the Company that is not contained in this Agreement, but is
relying upon the Employee’s judgment and/or that of the Employee’s legal counsel
and/or tax advisor; that the Agreement was signed knowingly and voluntarily
without duress or coercion in any form; and that the Employee fully understands
the same is a FULL and FINAL SETTLEMENT of any and all claims against Released
Parties which have been or could have been asserted or on account or arising out
of the Employee’s employment relationship with the Company or the actions of any
of Released Parties. The Employee further represents and certifies that the
Employee has been given a fair opportunity to review the terms of this Agreement
and has determined that it is in the Employee’s best interest to enter into this
Agreement.
11.    Drafting and Construction: This Agreement may not be construed in favor
of or against either the Employee or the Company (each, a “Party”) on the
grounds that said Party was less or more involved in the drafting process.
ACCEPTED AND AGREED:


__________________________________    ________________________________
[Employee Name]                Date




4

